           Case 1:19-vv-01156-UNJ Document 44 Filed 08/17/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1156V
                                          UNPUBLISHED


    NIKOLA ZATUROSKI,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: July 14, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Phyllis Widman, Widman Law Firm, LLC, Northfield, NJ, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

        On December 17, 2018, Nikola Zaturoski filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza (“flu”) vaccination administered on
October 10, 2018. Petition at 1; Stipulation, filed at July 14, 2021, ¶¶ 1-2. Petitioner further
alleges that the vaccine was administered within the United States, that he suffered the
residual effects of her alleged injury for more than six months, and that there has been
no prior award or settlement of a civil action for damages on his behalf as a result of his
condition. Petition at 1, 2; Stipulation at ¶¶ 3-5. “Respondent denies that Petitioner
sustained a SIRVA Table injury, denies that Petitioner’s alleged shoulder injury was
caused by the flu vaccine, and denies that the vaccine caused Petitioner any other injury
or his condition.” Stipulation at ¶ 6.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01156-UNJ Document 44 Filed 08/17/21 Page 2 of 7



       Nevertheless, on July 14, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $42,000.00 in the form of a check payable to Petitioner for
        pain and suffering and past lost earnings. Stipulation at ¶ 8. This amount
        represents compensation for all items of damages that would be available under
        Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
         Case 1:19-vv-01156-UNJ Document 44 Filed 08/17/21 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 NIKOLA ZATUROSKI,                                  )
                                                    )
                Petitioner,                         )
                                                    )     No. 19-l 156V
 v.                                                 )     Chief Special Master Corcoran
                                                    )     ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
_______________ __                                  )

                                         STIPULATION

       The parties hereby stipulate to the following matters:

        1. Nikola Zaturoski, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received the flu vaccine in his left shoulder on October 10, 2018.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that he suffered a left Shoulder Injury Related to Vaccine

Administration ("SIRVA") within the time period set forth in the Table, and further alleges that

he experienced the residual effects of his injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

       6. Respondent denies that petitioner sustained a SIRVA Table injury, denies that
         Case 1:19-vv-01156-UNJ Document 44 Filed 08/17/21 Page 4 of 7




petitioner's alleged shoulder injury was caused-in-fact by the flu vaccine, and denies that the flu

vaccine caused petitioner any other injury or his current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $42,000.00 for pain and suffering and past lost earnings in the
        form of a check payable to petitioner. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
         Case 1:19-vv-01156-UNJ Document 44 Filed 08/17/21 Page 5 of 7




        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l O et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 10, 2018, as

alleged by petitioner in a petition for vaccine compensation filed on or about August 9, 2019, in

the United States Court of Federal Claims as petition No. 19-1156V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
         Case 1:19-vv-01156-UNJ Document 44 Filed 08/17/21 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the tenns

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete confonnity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I


                                                  4
7/6/202 1               Case 1:19-vv-01156-UNJ Document   44185552.jpg
                                                   20210702_   Filed 08/17/21 Page 7 of 7




                   Respectfully submitted,

                  PETITIONER:



                       ~~
                       AZATlJROSKr
                  A ITORNEY OF RECORD FOR                                    AUTHORIZED RF.PRESENTATIVE
                  PETITIONER:                                                OF THE ATTORNEY GENERAL:


                 Jl£_-/y~
                 i~ivius WIDMAN
                                                                             ~ Mg~'\[Qg~
                                                                             HEATHER L. PEARLMAN
                 Widman Law Pinn LLC                                         Deputy Director
                 2312 New Road, Ste. 103                                     Torts Branch
                 Northfield, NJ 08225                                        Civil Division
                 Tel: (732) 829-3416                                         U.S. Department of Justice
                 Email: pwidman@widmanlawfirm.com                            P.O. Box 146
                                                                             Benjamin Franklin Station
                                                                             Washington, DC 20044-0146

                AUTHORIZED REPRESENTATIVE                                    ATTORNEY OF RECORD FOR
                OF THE SECRETARY OF HEALTH                                   RESPONDENT:
                AND HUMAN SERVICES:
                                                                             ~ok? C \)uflc.oM
            z::>a& ~ 1 v,?Y"Sc-1 lttS1 A/J~                                         ~~(£~
                 TAMARA OVERBY                                               SARAH C. DUNCAN
                 Acting Director, Division oflnjury                          Trial Attorney
                  Compensation Programs                                      Torts Branch
                 Healthcare Systems Bureau                                   Civil Division
                 Health Resources and Services                               U.S. Department of Justice
                  Administration                                             P.O. Box 146
                 U.S. Department of Health                                   Benjamin Franklin Station
                  and Human Services                                         Washington, DC 20044-0146
                  5600 Fishers Lane, 08N146B                                 Tel: (202) 514-9729
                  Rockville, MD 20857                                        Email: sarah.c.duncan@usdoj.gov

                   I



                  Dated:   errh/zav )


                                                                         5




https://mail.google.com/mail/u/O/#search/nzaturoski%40gmail .com/QgrcJHsNjCfgbJjMCpsZpZwBMkncSdFLtxv?projector=1 &messagePartld=O. 1   1/1
